department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc psi b09 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel sbse attn from associate chief_counsel passthroughs and special industries cc psi subject allowable deduction under sec_2053 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend w date decedent driver wife daughter date son state public highway date x state_agency state_agency construction contractor construction contractor date date date y insurance_company z date date issue what is the allowable estate_tax deduction under sec_2053 when the estate denied claims filed in probate for a wrongful death lawsuit and the estate ultimately settled its portion of the claim for dollar_figurew conclusion the estate may deduct dollar_figurew as a claim against the estate under sec_2053 facts on date decedent was involved in a vehicular collision with another vehicle that was driven by driver the police report stated that driver’s vehicle was traveling mph in an area with a posted speed limit of mph wife and daughter were passengers in driver’s vehicle decedent and driver died as a result of injuries sustained in the collision wife and daughter suffered non life-threatening injuries in the accident on date wife daughter and son collectively family served a written claim on certain state agencies alleging negligent maintenance and operation of public highway where the accident occurred the claim was rejected by state on date wife daughter and son each filed claims with the probate representatives of decedent’s estate totaling dollar_figurex alleging economic loss and general damages caused by the wrongful death of driver the estate rejected these claims family then filed actions alleging wrongful death negligence causing personal injuries and emotional distress against state_agency state_agency the representatives of decedent’s estate construction contractor construction contractor and other miscellaneous parties the complaint alleged that each defendant was negligent in some manner toward driver proximately causing his death and wife and daughter’s injuries the claimants alleged that public highway was improperly maintained and that the construction zone was of improper width lacked proper speed controls lacked a center divider to prevent accidents of the sort at issue failed to provide a recovery shoulder and failed to comply with the industry standards for erecting a type-a dike so close to the westbound traffic lane no specific amount was listed for damages in the complaint on date decedent’s estate filed a complaint against construction contractor alleging property damage general negligence and wrongful death seeking damages and punitive and exemplary damages cross-complaints were subsequently filed family submitted an expert witness report stating that construction contractor and construction contractor created a dangerous condition at the scene of the accident the expert testified that the situation fell below the standard of care for highway construction the contractors alleged that state_agency had authorized the specific construction of the dike and approved its location although original specifications did not call for the construction of the dike state filed a cross-complaint against construction contractor and construction contractor alleging that they created a dangerous situation contrary to construction specifications construction contractor filed a motion for summary_judgment on date the court denied the motion for summary_judgment because it found that construction contractor failed to negate its negligence and that a triable issue remained as to whether the contractor complied with construction specifications on date decedent’s estate agreed to an out-of-court settlement with family decedent’s estate agreed to pay family dollar_figurey and pay insurance_company dollar_figurez in reparation for the damages caused to family’s vehicle family’s complaint and insurance_company 1's complaint with respect to decedent’s estate were dismissed with prejudice on date decedent’s estate filed a form_706 united_states estate and generation- skipping transfer_tax return the estate_tax_return on or about date the executor’s address as listed on the estate_tax_return is in state on schedule k of the estate_tax_return the executors claimed total deductions of dollar_figurex for the claims filed in probate by wife daughter and son no deduction was claimed on the return for a claim from insurance_company the service disallowed the deductions totaling dollar_figurex and limited the deduction to the actual amount_paid to family in addition the service allowed a claim for the amount_paid to insurance_company even though it was omitted on the estate_tax_return as originally filed law and analysis sec_2001 of the code imposes a tax on the transfer of the taxable_estate determined as provided in sec_2051 of every decedent citizen or resident_of_the_united_states sec_2031 defines the property included in the decedent’s gross_estate sec_2051 provides that the taxable_estate is determined by deducting from the value of the gross_estate deductions provided in chapter 11a part iv which includes sec_2053 deductions sec_2053 provides for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall be determined by deducting from the value of the gross_estate such amounts for funeral_expenses for administration_expenses for claims against the estate and for unpaid mortgages as are allowable by the laws of the jurisdiction whether within or without the united_states under which the estate is being administered sec_20_2053-1 provides that an item may be entered on the return for deduction though its exact amount is not then known provided it is ascertainable with reasonable certainty and will be paid no deduction may be taken upon the basis of a vague or uncertain estimate if the amount of a liability was not ascertainable at the time of final audit of the return by the district_director and as a consequence it was not allowed as a deduction in the audit and subsequently the amount of the liability is ascertained relief may be sought by a petition to the tax_court or a claim_for_refund as provided by sec_6213 and sec_6511 respectively the purpose of sec_2051 is to define that part of the decedent’s property that should be subject_to the estate_tax thus the deductions allowed under sec_2053 operate to eliminate from estate_tax those portions of the gross_estate that do not pass by gift but rather are expended in paying the claims and expenses of the estate those portions of the gross_estate that are not transferred to the decedent’s beneficiaries should not be subject_to the transfer_tax it follows that the amount allowed as deductions under sec_2053 should be limited to the amounts actually paid or reasonably expected to be paid_by the estate this ensures that the taxable_estate reflects the amount actually passing to the decedent’s beneficiaries in 279_us_151 the decedent bequeathed a life interest in property to his spouse with the remainder to charity this remainder_interest was intended to qualify for an estate_tax charitable deduction under the predecessor to sec_2055 the surviving_spouse died within a year of the decedent the estate deducted the amount actually passing to charity valuing the charitable_remainder interest based upon the spouse’s premature death rather than on the actuarial_tables the supreme court held that the value of the charitable_remainder interest must be determined at the decedent’s date of death based on the applicable actuarial_tables prescribed by the regulations id pincite in support of its holding the supreme court stated t he estate so far as may be is settled as of the date of the testator’s death id although this holding was applicable to the valuation of charitable_remainder interests under the predecessor to sec_2055 subsequent case law has relied upon it we believe erroneously in determining the amount of the deduction for claims against the estate under sec_2053 and its predecessors within months of the supreme court’s decision in ithaca trust the eighth circuit considered the applicability of the date-of-death valuation rule to claims against the estate in 34_f2d_233 8th cir in jacobs on her husband’s death a widow chose to take a life_estate in a_trust rather than to receive a fixed amount pursuant to an antenuptial agreement the estate claimed that it was entitled to a deduction for the fixed amount in the antenuptial agreement as claim against the estate because the antenuptial agreement was a valid and subsisting contract id pincite the court held that only claims presented to and allowed or otherwise determined as valid against the estate and actually paid or to be paid could be deducted as claims against the estate id pincite the eighth circuit reasoned that the widow never claimed anything from the estate under the antenuptial_contract and the gross_estate was not decreased one single cent by reason of the fixed amount stipulated in the antenuptial_contract id pincite the court stated that t he claims which congress intended to be deducted were actual claims not theoretical ones indeed a claim without a claimant is a sort of legal figment which has the tendency to produce intellectual dizziness id the eighth circuit noted that the supreme court has not said that claims against the estate must be determined solely by the facts and conditions existing on the day of the decedent’s death and we are confident that court will never say so id pincite five months after the eighth circuit’s opinion in jacobs the supreme court denied the taxpayer’s petition for writ of certiorari 280_us_603 the fact that the same court that issued ithaca trust refused to grant certiorari in jacobs after the eighth circuit issued such a strong statement about what the court meant in ithaca trust supports the government’s position that the date-of-death valuation rule in ithaca trust does not automatically apply to deductions for claims against the estate with respect to whether post-death events may be considered in determining the amount of a deduction under sec_2053 the eleventh circuit noted recently in 258_f3d_1265 11th cir that this area of law is generally governed by two distinct and irreconcilable lines of cases namely the cases that follow ithaca trust and the cases that follow jacobs the commissioner’s published position is that post-death events are controlling in determining the amount that may be deducted as a claim against the estate whether or not the claim is contested or contingent revrul_77_274 states that where the right to claim an amount is not fixed by the deadline for filing the estate_tax_return the taxpayer can protect his right to claim the deduction by filing a protective claim on form_843 revrul_77_274 1977_2_cb_326 the service has also ruled that regardless of the nature of the claim no deduction will be allowed for claims against the estate which have not been paid or will not be paid because the creditor waives payment fails to file his claim within the prescribed time limit and under the conditions prescribed by applicable local law or otherwise fails to enforce payment see revrul_60_247 1960_2_cb_272 denying a deduction for an otherwise valid claim which became void and uncollectible after the date of death by virtue of noncompliance with a state statute_of_limitations on filing probate claims see also revrul_75_24 c b and revrul_75_177 1975_1_cb_307 some courts including the ninth circuit have either held or noted that where the claim is contested contingent or unenforceable on the date of death post- death events are considered in determining the allowable deduction 680_f2d_1248 9th cir the law is clear that post-death events are relevant when computing the deduction to be taken for disputed or contingent claims 320_f2d_874 1st cir aff’g taylor v commissioner 39_tc_371 denying a deduction for a contested claim for a marital settlement rendered unenforceable by a spouse’s remarriage 78_tc_728 aff’d 720_f2d_1114 9th cir cert_denied 466_us_980 noting in dicta that post- death events are relevant in cases where the claims are potential unmatured contingent or contested at the date of death 62_tc_317 denying a deduction for mortgages that were never presented to the estate estate of cafaro v commissioner tcmemo_1989_348 limiting deductions for contested business_debts existing at the date of death to amounts actually paid the ninth circuit decision in propstra involved lien claims against an estate that had been compromised for a lesser amount although the government argued to the contrary the court found that at the date of death the estate had no colorable defense to the claims and the claimant did not have the ability to compromise the claim propstra f 2d pincite the court citing sec_20_2053-1 stated that the preliminary determination to be made was the nature of lien claims against the estate propstra f 2d pincite the court then held that as a matter of law when claims are for sums certain and are legally enforceable as of the date of death post-death events are not relevant in computing the permissible deduction propstra f 2d pincite however the court noted in dicta that t he law is clear that post-death events are relevant when computing the deduction to be taken for disputed and contingent claims id pincite based upon the facts the court determined that the lien claims were certain and enforceable at the time of death and therefore the post-death compromise of the claim could not be considered in determining the amount of the deduction estate of van horne involved an undisputed spousal support obligation calculated by using actuarial_tables the obligation was terminated after four monthly payments when the recipient died in van horne the ninth circuit makes clear that its holding is limited to certain and enforceable claims the government argued that the spousal support obligations were not a sum certain and therefore should not be governed by the rule enunciated in propstra the court disagreed and held that legally enforceable claims valued by reference to an actuarial table meet the test of certainty for estate_tax purposes van horne f 2d pincite in the present case appeal will lie to the ninth circuit the claims filed by wife daughter and son with the executor of decedent’s estate were denied by the estate in addition the estate actively contested the subsequent litigation the estate appears to have had affirmative defenses to the suit filed by family we believe that based upon the ninth circuit’s dicta in propstra and van horne the ninth circuit would hold in this case that post-death events are relevant in computing the permissible sec_2053 deduction because the claims in this case were disputed and contingent based upon published service position and the ninth circuit’s guidance in this area the estate’s deduction should be limited to the amounts eventually paid in settlement of the claims the estate accordingly may deduct dollar_figurew as a claim against the estate under sec_2053 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by melissa c liquerman chief branch associate chief_counsel passthroughs and special industries
